DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12 and 15-16 are objected to because of the following informalities: 
Regarding claim 12, in line 2, Applicant recites “a third accessory passage”, however, the claim lacks antecedent basis for “a second accessory passage” (claim 12 is dependent on claim 10, which is dependent on claim 6, which is dependent on claim 1, which all fail to recite “a second accessory passage”).  Appropriate correction is required.
Similarly regarding claim 15, in lines 3-4, Applicant recites “the edge region” and “the incident surface region”, however, the claim lacks antecedent basis for these terms (claim 15 is dependent on claim 13 which is dependent on claim 10 which is dependent on claim 6 which is dependent on claim 1, which all fail to recite “the edge region” and “the incident surface region”).  Appropriate correction is required.  
Again regarding claim 16, in line 1, Applicant recites “the second boundary”, however, the claim lacks antecedent basis for this term (claim 16 is dependent on claim 14 which is dependent on claim 13 which is dependent on claim 10 which is dependent on claim 6 which is dependent on claim 1, which all fail to recite “the second boundary”).  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites in lines 6-11 that the at least one of the light guide segment, the first accessory passage and the edge-lit optical coupling is configured so that light delivered to the light guide segment through the edge-lit optical coupling illuminates the light guide segment “to substantially offset optical disruptions in the light guide segment arising from the presence of the first accessory passage or the first accessory therein”.  It is unclear to Examiner what Applicant means by “to substantially offset optical disruptions in the light guide segment”, both because the term “substantially” is a relative term and because it is unclear what Applicant means by “optical disruptions” in the light guide segment and how the first accessory passage or the first accessory therein causes said “optical disruptions”.  Moreover, it is unclear to Examiner how the at least one of the light guide segment, the first accessory passage and the edge-lit optical coupling causes the light delivered to the light guide segment “to 
Regarding claim 18, in lines 8-9, Applicant recites “without shadowing caused by the presence of the accessory passage or an accessory therein”.  It is again unclear to Examiner what Applicant exactly means by “without shadowing caused by the presence of the accessory passage or an accessory therein”.  What is the scope and extent of the “shadowing”?  And if the presence of the accessory passage or an accessory therein “causes” shadowing, then how does the at least one of the light guide segment and the edge-lit optical coupling cause the light delivered to the light guide segment to be “without shadowing”?  Accordingly, Examiner submits that the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (US 2015/0219825).  
Regarding claim 1, as best understood by Examiner, Wu discloses a luminaire structure, comprising at least one light guide segment (generally 17; specifically top segment 17a of light guide 17, see Figure 2A) having opposed surface regions (21,23) and defining a first depth dimension therebetween and at least one edge region 19, at least one LED array 27 configured to form an edge-lit optical coupling with the at least one edge region, the light guide segment further comprising a first accessory passage (generally 29; specifically portion of opening 29 corresponding to top segment 17a, see Figure 2A) extending between the opposed surface regions to receive an accessory 31 therein, wherein at least one of the light guide segment, the first accessory passage and the edge-lit optical coupling is configured so that light delivered to the light guide segment through the edge-lit optical coupling illuminates the light guide segment to substantially offset optical disruptions in the light guide segment arising from the 
Regarding claim 2, the accessory 31 in Wu has a second depth dimension exceeding the first depth dimension (see at least Figure 2).  
Regarding claim 3, the accessory 31 in Wu is a sensor (see at least Figure 2 and paragraph [0018]).  
Regarding claim 4, the at least one LED array 27 in Wu is aligned with the at least one edge region 19 (see at least Figures 2-2A).  
Regarding claim 5, the light guide segment in Wu includes a pair of opposed edge regions 19, with each of a pair of LED arrays 27 associated with a corresponding edge region (see at least Figures 2-2A).  
Regarding claim 6, the structure in Wu further comprises a housing segment 25 with an opening to receive the light guide segment 17a therein, and a panel portion (at least base 35 which contains wiring and receives connector 41) extending adjacent to the light guide segment 17a on a first side thereof to define a wiring compartment boundary (see at least Figures 2-4).  
Regarding claim 7, the panel portion 35 in Wu further comprise a second accessory passage (see at least Figure 2A, sensor and lens 37 is inserted in passage of base 35) which is configured to be aligned with the first accessory passage 29 to receive the accessory therethrough (see at least Figures 2-2A).  
Regarding claim 8, the housing segment 25 in Wu has a longitudinal axis and the light guide segment 17a and panel portion 35 extend along the housing segment, at 
Regarding claim 10, the structure in Wu further comprises an optical segment 17b configured to extend along the housing segment 25, at least in part, and on a second side of the light guide segment 17a (see at least Figure 2A and paragraph [0022]).  
Regarding claim 11, the housing segment 25 in Wu has a longitudinal axis and the light guide segment 17a, the panel portion 35 and/or the optical segment 17b extend along the housing segment, at least in part, and substantially in parallel with the longitudinal axis (see at least Figures 2-4).  
Regarding claim 12, the optical segment 17b in Wu further comprises a third accessory passage (see Figure 2A and portion of opening 29 corresponding to segment 17b) which is configured to be aligned with the first accessory passage to receive the accessory 31 (see at least Figures 2A).  
Regarding claim 13, the housing segment 25 in Wu further comprises an extruded section defining a pair of side wall portions (see Figures 2-3 and side wall portions receiving LED arrays 27 and edges 19 of light guide 17) laterally outwardly spaced from the panel portion and wherein at least one of the side wall portions is configured to provide at least one receiving zone for receiving at least one of the light guide segment, the LED array and the optical segment (see at least Figures 2-4).  
Regarding claim 14, the at least one edge region in Wu is configured to form an outwardly extending edge region web (see Figures 2-2A and portion of sidewall of housing 25 that extends and receives lower surface 21 adjacent 19) and an incident surface 19 region adjacent the edge region web (see at least Figures 2-3).
Regarding claim 15, the at least one LED array 27 in Wu includes first and second opposed boundaries, wherein the first boundary is configured to contact the edge region web so as to align the LED array 27 with the incident surface region 19 (see at least Figures 2-3).
Regarding claim 16, the second boundary in Wu is configured to engage a corresponding region on the housing 25 (see at least Figures 2-2A).  
Regarding claim 17, at least one of the sidewall portions in Wu is outwardly inclined off perpendicular relative to the light guide segment 17a (see at least Figures 2-2A).  
Regarding claim 18, as best understood by Examiner, Wu discloses a luminaire structure, comprising at least one light guide segment having opposed surface regions having a dimension therebetween and at least one edge region 19, at least one LED .



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2015/0219825).  
Regarding claim 9, Wu does not specifically teach a reflective panel portion extending across the light guide segment 17a configured to reflect light emitted from the light guide segment back toward the light guide segment.  However providing reflective panels across light guide segments is well-known in the art (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a reflective panel portion on the surface 23 of light guide segment 17a in order to reduce light leakage and provide a brighter, more efficient direct lighting module for illuminating areas beneath the ceiling.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/Primary Examiner, Art Unit 2875